Appeal from a decision of the Unemployment Insurance Appeal Board, filed December 6, 2005, which ruled that claimant’s request for a hearing was untimely.
By initial determination dated and mailed August 17, 2005, claimant was disqualified from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause and assessed a recoverable overpayment of benefits upon a finding that claimant made willful false statements for the purpose of obtaining benefits. Despite receiving the determination shortly after it was mailed, claimant did *901not request a hearing until September 27, 2005 because she was busy working and neglected to read that part of the determination regarding her right to a hearing. Inasmuch as claimant did not provide a reasonable excuse for failing to request a hearing within the strict 30-day statutory time period set forth in Labor Law § 620 (1) (a), we find no reason to disturb the decision of the Unemployment Insurance Appeal Board finding that claimant’s request for a hearing was untimely (see Matter of Brown [Commissioner of Labor], 4 AD3d 604 [2004]; Matter of Hart [Hudacs], 199 AD2d 667, 668 [1993]). In view of the foregoing, the merits of the initial determination denying claimant’s request for unemployment insurance benefits are not properly before this Court (see Matter of Wilner [Commissioner of Labor], 27 AD3d 860, 861 [2006]).
Peters, J.E, Spain, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.